Citation Nr: 1445474	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  08-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to sarcoidosis.

2.  Entitlement to a disability rating in excess of 30 percent for sarcoidosis.

3.  Entitlement to a total disability rating based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from April 1990 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board remanded this case in June 2013 and November 2013 for additional development.  The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however, another remand of the claims on appeal is necessary to ensure the Veteran receives every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In a July 2014 VA addendum opinion, the March 2014 VA examiner opined that the Veteran's diabetes mellitus, type II, was not at least as likely as not caused by or aggravated by his sarcoidosis because there was no indication that he was actively treated with steroids at the time or in the past and there was no link between diabetes and sarcoidosis in current literature.  This opinion ignores evidence in service treatment records (STRs), VA treatment records, and Scott Air Force Base (AFB) treatment records demonstrating that the Veteran has used Prednisone and Flovent and Albuterol inhalers.  See March 1991 Naval Hospital STRs; October 1997 Naval Hospital STRs; January 2000 VA Examination; February 2000 Scott AFB Treatment Records; August 2007 VA Pulmonary Treatment Records.  It also fails to address information cited by the Veteran's representative in a May 2013 Informal Hearing Presentation regarding potential associations between sarcoidosis, fibromyalgia, and diabetes mellitus, type II.

Further, the Board lacks the medical expertise to distinguish between symptoms and functional limitations attributable to the Veteran's sarcoidosis with a history of subjective complaints of fibromyalgia and polyneuropathy and symptoms attributable to his other diagnoses.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In particular, the record does not contain clear evidence regarding the attribution of his symptoms of bowel and bladder incontinence, numbness and burning of the extremities, or fatigue.  See November 2005 VA Fibromyalgia Examination; September 2007 VA Pulmonary Consultation; October 2007 VA Endocrine Examination; December 2008 Scott AFB Treatment Records; March 2010 Barnes Jewish Hospital Treatment Records.

In addition, the issue of entitlement to a TDIU has been raised by the record.  See August 2005 Claim (reporting that he cannot secure or maintain a job); December 2007 VA Psychiatric Examination (reporting being unable to open a new restaurant in 2005 because of his sarcoidosis symptoms); March 2014 VA Examinations (reporting having not worked since 2005 because he cannot do any job with any type of exertion due to the shortness of breath from sarcoidosis).

Accordingly, the case is REMANDED for the following action:

1. Provide all required notice pertaining to the claim of entitlement to TDIU and undertake appropriate development to obtain any pertinent employment history or medical treatment evidence not already of record, to include providing and requesting that the Veteran complete and return the appropriate form to claim entitlement to TDIU.

2. Obtain an addendum opinion from the March 2014 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's diabetes mellitus, type II, as well as the etiology of his symptoms.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record. 

Regarding the Veteran's claim for diabetes mellitus, type II, the examiner MUST review the claims file and provide an opinion, based on the record, regarding: 

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has diabetes mellitus, type II, that is etiologically related to an in-service injury, event, or disease, including treatment with steroids.  See March 1991 Naval Hospital STRs (reporting use of Prednisone from November 1990 to March 1991).

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current diabetes mellitus, type II, is proximately due to or, in the alternative, chronically aggravated by a service-connected disability, including sarcoidosis with a history of subjective complaints of fibromyalgia and polyneuropathy.  

The examiner MUST review the July 2014 VA addendum opinion and consider evidence in the record that reveals the Veteran has been treated with steroids.  See October 1997 Naval Hospital STRs (reported treating exacerbation of sarcoidosis 5-6 months earlier with Prednisone); January 2000 VA Examination (noting that the Veteran's usual outpatient medications include Flovent and Albuterol inhalers); February 2000 Scott AFB Treatment Records (prescribing Albuterol inhaler and Fluticasone); August 2007 VA Pulmonary Treatment Records (reporting not having found relief with inhalers).

The examiner MUST also consider the Veteran's lay statements and comment on information cited by the Veteran's representative in a May 2013 Informal Hearing Presentation regarding potential associations between sarcoidosis, fibromyalgia, and diabetes mellitus, type II.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

Regarding the attribution of the Veteran's symptoms and functional limitations, the examiner MUST review the claims file and provide an opinion, based on the record, regarding: 

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran's symptoms-including symptoms of bowel and bladder incontinence, numbness and burning of the extremities, fatigue, and lightheadedness-and functional limitations are attributable to his sarcoidosis with a history of subjective complaints of fibromyalgia and polyneuropathy.

The examiner MUST consider the Veteran's lay statements regarding the severity of his symptoms and functional limitations as well as the following:
(i) November 2005 VA Fibromyalgia Examination (finding no clinical evidence of fibromyalgia, peripheral neuropathy, or polyneuropathy); 
(ii) September 2007 VA Pulmonary Consultation (opining that depression is probably responsible for a majority of the Veteran's symptoms); 
(iii) October 2007 VA Endocrine Examination (finding the Veteran reported fatigability, described as shortness of breath on exertion); 
(iv) December 2008 Scott AFB Treatment Records (finding bowel and bladder incontinence may represent spinal cord compression since the Veteran has a history of sarcoidosis); 
(v) March 2010 Barnes Jewish Hospital Treatment Records (diagnosing the Veteran with cervical spondylosis, C3-4, with spinal cord compression and early myelopathy).

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



